Case 1:19-cv-04977-ALC Document 44 Filed 08/01/19 Page 1of1

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
UNITED STATES DISTRICT COURT DOC#: =~
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 7 e-

 

 

ROY STEWART MOORE ET AL,
. 19-cv-4977 (ALC)

Plaintiffs,
-against-

ORDER
SACHA NOAM BARON COHEN ET AL,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

As discussed in the August 1, 2019 proceeding, Plaintiff's counsel should submit his
application to be admitted pro hac vice by August 8, 2019. Furthermore, the parties should submit a
joint status report by August 22, 2019 detailing settlement discussions and, if necessary, provide

proposed briefing schedules for the anticipated motion to stay and motion to dismiss.

—— [Arodroe / (Lae
Dated: A t 1, 2019
ate ugus )

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 

 
